Dickinson, J.
The defendant was indicted for selling liquor without a license. The court, having overruled a demurrer to the indictment, certified to this court for its opinion the question of law involved. The defendant, not being a druggist, nor having a license to sell intoxicating liquor, sold a quart bottle of whiskey. The bottle *34was corked and sealed, and in the condition in which the defendant (who upon the argument is said to be a grocer) received it. It was not sold to be drunk on the premises. What has been said in our opinion just filed in the case of State v. Benz, supra, p. 30, which is for the most part applicable to this case, leaves but little to be added for the decision of the question here submitted. The case is within the prohibition respecting sales in less quantity than five gallons, and the defendant was not authorized to sell. That the liquor was not to be drunk on the premises, and that it was sold in a corked and sealed bottle in the same condition in which the defendant had received it, are immaterial facts. The statute does not prescribe or recognize such conditions in connection with its prohibitions and penalties. Under the statute the sale of a quantity less than five gallons is prohibited, except it be made by a druggist, under conditions prescribed, or by a licensed vendor. There is no room for a construction of the law which shall make it applicable only in respect to liquor to be drunk on the premises, or as against those whose principal business is to sell liquor — as the saloon-keeper. A grocer who sells such goods is amenable to the law as well as the saloon-keeper. The fact that the liquor is sold in the original corked bottles in which the seller purchased it cannot excuse the grocer, as it certainly would not the saloon-keeper. The decision of the district court is affirmed.-